Citation Nr: 1449736	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the disability rating for bilateral hearing loss was properly reduced from 80 percent to 70 percent, effective from August 21, 2010, to include whether an increased rating is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1959 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran initiated a claim for an increased rating for bilateral hearing loss in June 2010.  Based upon an August 2010 VA examination report, the RO, in an April 2011 rating decision, reduced the rating for bilateral hearing loss to 70 percent from 80 percent, effective June 10, 2010.  In November 2012, the RO changed the effective date of the reduction to August 21, 2010.  The Board finds that the April 2011 determination which reduced the rating was also a denial of the Veteran's petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for bilateral hearing loss.

In November 2013, the Board found that the reduction from 80 percent to 70 percent for bilateral hearing loss, as of August 21, 2010, was proper.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In an August 2014 Order, the Court vacated the Board's November 2013 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reasons for Remand: To schedule a VA examination.

This appeal stems from the Veteran's claim for an increased rating for bilateral hearing loss.  Based upon an August 2010 VA examination report, the RO, in an April 2011 rating decision, reduced the rating for bilateral hearing loss to 70 percent from 80 percent, effective June 10, 2010.  In November 2012, the RO changed the effective date of the reduction to August 21, 2010.

Per the Court's August 2014 Order, which incorporates the JMR, " '[w]hen any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.'" See JMR, page 3, citing 38 C.F.R. § 4.13.  Further, in any rating-reduction case, "'not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.'"  Id., page 4, citing Brown (Kevin) v. Brown, 5 Vet.App. 413, 420 (1993).  As such, the Board must make a determination as to whether any improvement found "'actually reflect[ed] an improvement in the veteran's ability to function under the ordinary conditions of life and work.'"  Id.

Based on the foregoing, the Board finds that a remand is necessary to obtain an opinion from a VA Compensation and Pension examiner as to whether the Veteran's hearing acuity actually improved since the August 2009 VA Compensation and Pension examination in light of the test results shown during the August 2010 and November 2012 VA Compensation and Pension examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the claims file.

2. Schedule the Veteran for a VA Compensation and Pension audiology examination.  The claims file, including copies of pertinent records on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is requested to review all pertinent records, elicit a history of relevant symptoms from the Veteran, and then evaluate his hearing loss disability.

The examiner must provide puretone thresholds for the range of 1000 to 4000 Hertz, provide the averages within the range of 1000 to 4000 Hertz, and conduct speech discrimination testing using the Maryland CNC word recognition test.  The examiner must indicate whether the use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores.

The examiner should then indicate the effect of the Veteran's service-connected hearing impairment on his occupational functioning and daily activities since June 2010.

It is the examiner's responsibility to furnish a full description of the effects of the service-connected hearing loss upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes performing specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The examiner must also review the VA examination reports from August 2009, August 2010, and November 2012.  These reports indicate that, numerically, the Veteran's hearing acuity improved in August 2010 and November 2012 when compared to the results obtained in August 2009.  The examiner should provide an opinion indicating whether it is at least as likely as not the improvement documented since August 2009 reflects an actual improvement in the Veteran's hearing and his ability to function under the ordinary conditions of life and work.

Note: The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A rationale for any opinion must be supplied and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Conduct any additional development necessary and then readjudicate the claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



